Title: From John Adams to John Taylor, 5 March 1815
From: Adams, John
To: Taylor, John


				d 32No. 32.
					Dear Sir
					Quincy January March 5th. 1815
				
				A few Words more concerning the Characters of litterary Men. What Sort of Men have had the Conduct of the Presses in the United States for the last thirty Years? In Germany, in England in France in Holland, tho Presses even the Newspapers have been under the direction of learned Men. How has it been in America? How many Presses, how many Newspapers have been directed by Vagabonds fugitives from a Baillif, a Pillory or a halter in Europe?You know it is one of the Sublimest and profoundest discoveries of the Eighteenth Century, that Knowledge is corruption, that Arts, Sciences And taste have deformed the beauty and destroyed the Felicity of human nature, which appears only in perfection in the Savage State, the Children of Nature. Vide Rousseau and Diderot, passim. The former gravely tells Us, that the first Man who fenced a Tobacco Yard and Said “this is mine” ought instantly to have been put to death. The latter, as solemnly Says, the first Man who pronounced the Word “Dieu” ought to have been dispatched on the Spot; Yet these are Advocates of Toleration and Enemies of the Inquisition!I never had enough of the Etherial Spirit, to rise to these heights. My humble Opinion is that Knowledge upon the whole promotes Virtue and happiness. I therefore hope that you and all other Gentlemen of Property, Education and Reputation will exert your utmost Influence in establishing Schools, Colledges, Accademies and Universities and employ every Mean and Opportunity to Spread Information even to the lowest dregs of the People, if any Such there are. Even among your own Domesticks and John Randolph’s Serfs. I fear not the propagation and dissemination of Knowledge. The Condition of Humanity will be improved and ameliorated by its Expansion and diffusion in every direction. May every human Being—Man, Woman and Child, be as well informed as possible.But after all did you, ever See a rose, without a brier, a Convenience without an inconvenience, a good without an evil, in this mingled World? Knowledge is applied to bad purposes, as well as to good ones, Knaves and Hypocrites can acquire it as well as honest, candid and Sincere Men. It is employed as an Engine and a Vehicle to propagate Error Falshood Treason and Vice, as well as Truth, honour, Virtue and Patriotism. It composes and pronounces both Panogyricks and Phillippicks with exquite Art to confound all distinctions in Society between Right and Wrong. And if I admit as I do that Truth generally prevails and Virtue is or will be tryumphant in the End; you must allow that honesty has a hard Struggle, and must prevail by many a well fought and fortunate battle, and after all must often look to another World for Justice, if not for Pardon. There is no necessary connection between Knowledge and Virtue. Simple Intelligence has no essential Association with Morality. What connection is there between the Mechanism of a Clock or Watch, and the feeling of moral good and evil right and Wrong? A faculty, or a quality of distinguishing between moral good and Evil as well as physical happiness and Misery, i.e. pleasure and pain, or in other Words a Conscience an old Word, almost out of Fashion, is essential to Morality. Now, how far does, Simple, theoretical Knowledge, quicken or Sharpen Conscience? La Harpe, in Some part of his great Work, his Course of Litterature has given Us an Account of a tribe of learned Men, and elegant Writers who kept a kind of Offices, in Paris for Selling at all prices down to three Livres, Essays and Paragraphs upon any Subject good or evil; for or against any Party, any cause or any Person. One of the most conspicuous and popular Booksellers in England, both with the Courtiers and the Citizens, who employed many Printers and Supported many Writers, has often Said to me “The Men of Learning in this Country are Stark mad. There are in this City, a hundred Men, Gentlemen of liberal Education, Men of Science classical Schollars, fine Writers, whom I can hire at any time at a Guinea a day, to write for me, for or against, any Man, any party or any cause.” Can We wonder, then at any thing We read in British Journals Magazines, Newspapers or Reviews? Where are, and where have been the greatest Masses of Science of Litterature, or of Taste? Shall We look for them, in the Church or the State? In the Universities, or the Accademies? Among Greek or Roman Phylosophers, Hindoo Brachmans, Chinese Mandarins, Chaldean Magi, British Druids, Indian Prophets, or Christian Monks? Has it not been the invariable Maxim of them all to deceive the People by any Lies however gross? “Bonus Populus vult decipi; ergo Decipiatur.”And after all that can be done to disseminate Knowledge, You never can equallize it. The Number of Labourers must and will forever, be so much more multitudinous, than that of the Students, that there will allways be Giants as well as Pigmies, the former of which will have more influence than the latter, Man for Man, and head for head and therefore the former will be Aristocrats and the latter Democrats, if not Jacobins or Sansculottes.These Morsels and a million others analogous to them which will easily occur to you, if you will be pleased to give them a careful mastication and rumination, must I think convince you, that no practicable or possible Advancement of Learning can ever equalize Knowledge among Men to Such a degree that Some will not have more Influence in Society than others and consequently that Some will always be Aristocrats and others Democrats.You may read the history of all the Universities Accademies, Monasteries of the World and See Whether Learning extinguishes human Passions or corrects human Vices. You will find in them, as many Parties and Factions as much Jealousy & Envy, hatred and Malice, Revenge and Intrigue; as you will in any Legislative Assembly or Executive Counsel; the most ignorant City or Village. Are not the Men of Letters, Phylosophers, Divines Physicians Lawyers Orators and Poets, all over the World, at perpetual Strife, with one another?Knowledge, therefore, as well as Genius, Strength Activity, Industry, Beauty and twenty other Things, will forever be a natural Cause of Aristocracy.You every where, persist in connecting hereditary descent, legal Establishment and permanent duration, with natural Aristocracy; whereas it has nothing to do with them: it has no relation to them.You also Seize upon the Word “Crown” in your quotation in your Eighth page, as if I had meant an hereditary Crown. I meant no Such Thing. You who are a Lawyer know, that the Word Crown is a technical term to Signify the Executive Power: and Mr. Madison has as good a Crown as Louis 18 or George the third, and better too than either
				
					John Adams
				
				
			